        Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 1 of 12                    FILED
                                                                                2020 Jun-10 AM 11:03
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

VELIA CASTANEDA, individually,
                             )
and on behalf of all others similarly
                             )
situated,                    )
                             )
     PLAINTIFF,              )
                             ) CIVIL ACTION NO.: ______________
  V.                         )
                             )
CHILLY WATER, LLC, D/B/A THE )
BRICKHOUSE SPORTS CAFE,      )
                             )
     DEFENDANT.              )

                        CLASS ACTION COMPLAINT

      COMES NOW, Plaintiff, Velia Castaneda, individually, and on behalf of all

others similarly situated, files her Complaint against Defendant, Chilly Water, LLC,

d/b/a The Brickhouse Sports Cafe, and, in support thereof, shows as follows:

                                 INTRODUCTION

      Velia Castaneda was employed by Chilly Water, LLC, d/b/a The Brickhouse

Sports Cafe (hereinafter “Brickhouse” or “Defendant”) from July of 2017 until

August 28, 2019. Ms. Castaneda was hired as a Server, but she was quickly promoted

to Bartender.

      Although Ms. Castaneda and other employees of Brickhouse worked for

approximately one- and one-half hours after the establishment closed, they were

routinely clocked out by a member of management at the time the store closed. This


                                         1
             Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 2 of 12




practice continued for the duration of Ms. Castaneda’s employment with

Brickhouse.

        Ms. Castaneda learned she was pregnant in February 2019 and immediately

informed Brickhouse management. In June 2019, Ms. Castaneda went on vacation

that had been approved in May 2019 by the General Manager at Brickhouse. After

Ms. Castaneda returned from vacation, she was informed that she had been

transferred to a Host position where she would be working fewer hours and earning

a significantly lower wage because, due to her pregnancy, Brickhouse’s management

decided she was unable to move kegs, even though this had never been part of her

job as bartender in the past and she had never requested this accommodation. The

Brickhouse Sports Café made no effort to protect Ms. Castaneda from sex and/or

pregnancy discrimination and effectively terminated her employment on August 28,

2019.

                               JURISDICTION AND VENUE

        1.       This action arises under, inter alia, the FAIR LABOR STANDARDS ACT of

1938, as amended, 29 U.S.C. §§ 201-219 (1988), including 29 U.S.C. § 216(b) (the

“FLSA”) and Title VII of the CIVIL RIGHTS ACT of 1964, as amended by the

PREGNANCY DISCRIMINATION ACT, 42 U.S.C. §§ 2000e – 2000e-17.

        2.       This Court maintains subject matter jurisdiction under 29 U.S.C. §

216(b); 42 U.S.C. §§ 2000e – 2000e-17; 42 U.S.C. § 1981a; and 28 U.S.C. §§ 1337



                                            2
           Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 3 of 12




and 1343(a)(4).

      3.       Venue is proper in this Court as the unlawful employment practices

alleged herein have been committed within the Northern District of Alabama.

                                       PARTIES

      4.       Velia Castaneda (hereinafter “Castaneda” or “Plaintiff”), is above the

age of nineteen (19) and was, at all times relevant hereto, a resident of Madison

County, Alabama and a citizen of the United States of America.

      5.       Defendant Chilly Water, LLC, d/b/a The Brickhouse Sports Café, is an

employer engaged in commerce pursuant to the FLSA, 29 U.S.C. §§ 203(s)(1)(A)(i)

and (ii), and, at all times material hereto, engaged in business within the meaning of

the FLSA.

      6.       Other similarly situated employees are or were employed by Defendant

and are referred to herein as “similarly situated employees” or “others similarly

situated.”

      7.       Defendant employed Plaintiff and other similarly situated employees

within the meaning of the FLSA. Defendant directly and by and through its duly

authorized agents participated in payroll decisions involving Plaintiff and others

similarly situated and intentionally, knowingly, and willfully failed and continues to

fail to compensate Plaintiff and others similarly situated in accordance with the

minimum wage provisions of 29 U.S.C. § 206 and the overtime provisions of 20



                                           3
           Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 4 of 12




U.S.C. § 207.

      8.       As per the allegations infra, Plaintiff has standing to prosecute this

action.

      9.       Plaintiff brings this action on behalf of herself and all other similarly

situated employees and former employees of Brickhouse to recover unpaid wages,

overtime compensation, liquidated damages, attorneys’ fees, costs, and other relief

due under the provisions of the FLSA.

      10.      Defendant is an employer engaged in commerce and otherwise meeting

the definitional requirements of 42 U.S.C. § 2000e doing business in the above

Judicial District.

                               CONDITIONS PRECEDENT

      11.      On August 16, 2019, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“E.E.O.C.”) alleging

discrimination based on sex (pregnancy). A copy of this Charge is attached hereto

as “Exhibit A.”

      12.      Plaintiff received Notice of Right-to-Sue from the E.E.O.C. dated May

5, 2020 as to her Charge of Discrimination, and this action is being instituted within

ninety (90) days of receipt by Plaintiff. A copy of the Right-to-Sue is attached hereto

“Exhibit B.”




                                            4
         Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 5 of 12




                               FACTUAL AVERMENTS

                                 Hourly Violations

        13.   Plaintiff began working for Defendant in July 2017 as a Server, but she

was promoted to the position of Bartender within two weeks of being hired.

        14.   As a Bartender, Plaintiff was paid $3.00 per hour in direct wages plus

tips.

        15.   Although Plaintiff and other employees of Brickhouse were required to

perform cleaning duties to close the establishment after it was closed to customers,

Brickhouse management routinely clocked Plaintiff and other “closing” employees

out at the time the establishment closed to customers.

        16.   Because the Plaintiff was clocked out, Defendant did not track or record

those extra hours worked and Plaintiff was not paid either the $3.00 per hour as

agreed or minimum wage for those hours worked after she was clocked out each

day.

        17.   Plaintiff and other “closing” employees worked approximately one-

and one-half hours after they were clocked out for the day.

        18.   In or around late February 2019, Plaintiff learned that she was pregnant

and immediately notified her manager.

        19.   At the time, Plaintiff was working approximately 35 hours per week

and earning approximately $22.00 per hour in combined wages and tips.



                                          5
        Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 6 of 12




      20.    Plaintiff scheduled her birthing classes for Monday evenings, a night

she was scheduled to be off every week.

                            Pregnancy Discrimination

      21.    In May 2019, Plaintiff requested time off in June 2019 for a vacation.

The Brickhouse General Manager, Nathan Worthan, approved her request.

      22.    As planned, Plaintiff went on vacation in June 2019.

      23.    When Plaintiff returned from vacation, she went to Brickhouse to check

her schedule and found that she was not scheduled to work.

      24.    Plaintiff contacted a manager to request that she be included on the

schedule, and that individual informed her that Dakota Reed, a Brickhouse

consultant, had made the decision that Plaintiff would not be permitted to work as a

Bartender until after she gave birth.

      25.    Although she had never been required to complete the task during her

employment with Brickhouse, Ms. Castaneda was informed that since she would be

unable to change a keg of beer while she was pregnant, she was being moved to a

Host position.

      26.    Plaintiff was informed that Brickhouse would not accommodate her

birthing class schedule.

      27.    As a Host, Plaintiff earned $9.00 per hour. She was scheduled to work

8 – 15 hours per week.



                                          6
        Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 7 of 12




      28.    On August 28, 2019, unable to afford the drastic reduction in her wages,

Plaintiff was forced to take a job elsewhere.

      29.    Plaintiff continued to earn a lower wage with the new employer than

she had earned at Brickhouse as a Bartender.

                               CLASS ALLEGATIONS

      30.    Plaintiff brings this action on behalf of herself and all other similarly

situated employees and former employees of Defendant to recover unpaid minimum

wages, liquidated damages, attorneys’ fees, costs, and other relief as allowed under

the provisions of the FLSA.

      31.    Plaintiff and others similarly situated performed and/or perform duties

for Defendant and were and/or are subject to the provisions of the FLSA regarding

payment of wages.

      32.    As hourly, tipped employees, Plaintiff and others similarly situated

were and/or are entitled to $2.13 an hour in direct wages if that amount plus the tips

received equals at least the Federal minimum wage, or, in the event that tips

combined with Defendant’s direct wages of at least $2.13 an hour did and/or do not

equal the Federal minimum hourly wage, Defendant was and/or is required to make

up the difference.

      33.    Plaintiff and similarly situated employees were entitled to hourly pay,

at a minimum of $2.13 per hour, for all hours worked during their workweek.



                                          7
        Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 8 of 12




Because they were all clocked out and required to stay an extra 1 hour to 1.5 hours

each week, no similarly situated employees were paid even minimum wage for all

hours worked.

      34.    Plaintiff and others similarly situated were and/or are also entitled to

overtime compensation for hours worked over forty (40) in a work week at a rate of

not less than time and one-half of their regular rate of pay.

      35.    Plaintiff is aware of other, similarly situated individuals who were not

paid in accordance with the FLSA.

      36.    Plaintiff did not, at any time, function as a manager or have any input

or decision-making authority regarding paying employees or setting their schedules.

      37.    Defendant employed Plaintiff and employed and/or continues to

employ others similarly situated during the work week and fails and refuses to

compensate them for such time worked in violation of the provisions of 29 U.S.C.

§§ 206(a) and 207(a).

      38.    Defendant was required by law to keep and retain possession of records

showing the hours worked and wages to be paid to Plaintiff and others similarly

situated. These records either do not exist or are in the exclusive control of

Defendant.

      39.    Defendant was and is aware of the provisions of the FLSA requiring

wages to be paid to Plaintiff and others similarly situated, but deliberately or in



                                           8
        Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 9 of 12




reckless disregard of the Act willfully failed to pay wages due and lawfully owed to

Plaintiff and others similarly situated.

      40.    Defendant, by and through its duly authorized agents, failed and

continues to fail to act in good faith and has no reasonable grounds for believing that

it was not violating the FLSA.

                                       COUNTS

                                   Count I
                Violation of the FAIR LABOR STANDARDS ACT
    (On behalf of Velia Castaneda, individually and on behalf of the Class)

      41.    Plaintiff realleges and incorporates by reference paragraphs 1 through

9, 13-16, and 29 through 38 as though fully set forth herein.

      42.    Defendant’s practice and policy of not paying Plaintiff and other

similarly situated employees’ at least the minimum wage for all hours worked up to

forty (40) hours in a workweek violated the FLSA, 29 U.S.C. §§ 201-219.

      43.    Defendant’s practice and policy of not paying Plaintiff and other

similarly situated employees overtime compensation at a rate of one and one-half

times their regular rates of pay for the hours they work in excess of forty (40) hours

in a workweek violated the FLSA, 29 U.S.C. §§ 201-219.

      44.    Defendant’s failure to keep records of all of the hours worked each

workday and the total hours worked each workweek by Plaintiff and other similarly

situated employees violated the FLSA, 29 C.F.R. § 516.2(a)(7).



                                           9
       Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 10 of 12




      45.    By engaging in the above-mentioned activities, Defendant willfully,

knowingly, and/or recklessly violated the provisions of the FLSA.

      46.    As a result of Defendant’s practices and policies, Plaintiff and other

similarly situated employees have been damaged in that they have not received

wages due to them pursuant to the FLSA.

      WHEREFORE, Plaintiff, individually and on behalf of all other similarly

situated employees, respectfully prays this Honorable Court:

      A.     Accept jurisdiction of this matter;

      B.     Declare Defendant’s conduct to have violated 29 U.S.C. §§ 206(a) and
             207(a) as to Plaintiff and as to individuals similarly situated;

      C.     Enter a judgment against the Defendant in the amount due Plaintiff and
             others similarly-situated as the same may hereafter be identified and
             named prior to or at trial, as unpaid wages, liquidated damages, interest,
             and costs under the provisions of the FAIR LABOR STANDARDS ACT;
      D.     Enter judgment for a reasonable attorneys’ fee, costs, and pre- and post-
             judgment against the Defendant; and

      E.     Enter such other, different, and further relief, including equitable, to
             which Plaintiff and others similarly situated are entitled and as the
             Court deems just and proper.

                                     Count II
              Violation of Title VII of the Civil Rights Act of 1964
               as Amended by the Pregnancy Discrimination Act
                        (On behalf of Velia Castaneda)

      47.    Plaintiff realleges and incorporates by reference paragraphs 1 through

14 and 17 through 28 as though fully set forth herein.

      48.    Plaintiff has been subjected to gender discrimination, pregnancy


                                         10
          Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 11 of 12




discrimination, and retaliation.

         49.   Plaintiff avers Defendant condoned and tolerated the gender

discrimination, pregnancy discrimination, and retaliation. Defendant's actions were

in violation of Title VII of the CIVIL RIGHTS ACT of 1964, as amended, including,

but not limited to the PREGNANCY DISCRIMINATION ACT.

         50.   Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein and this suit for back pay, front pay, compensatory

damages, punitive damages, attorney's fees, expenses, costs, and injunctive relief,

and declaratory judgment is her only means of securing adequate relief. The

unlawful employment practices complained of were done with malice and/or with

reckless indifference to the federally protected rights of Plaintiff.

         51.   Plaintiff has and will continue to suffer irreparable injury from

Defendant's unlawful policies and practices set forth herein unless enjoined by this

Court.

         52.   Despite diligent efforts, Plaintiff has been unable to secure comparable

alternative employment.

         53.   Plaintiff has suffered, is now suffering, and will continue to suffer

emotional distress, pain, inconvenience, mental anguish, loss of enjoyment of life,

and other nonpecuniary losses as a direct result of the Defendant’s violations of Title

VII of the CIVIL RIGHTS ACT of 1964, as amended, including but not limited to the



                                           11
      Case 5:20-cv-00820-LCB Document 1 Filed 06/10/20 Page 12 of 12




PREGNANCY DISCRIMINATION ACT.

     WHEREFORE, Plaintiff, Velia Castaneda, prays that that this Court:

     A.    Declare the conduct engaged in by the Defendant to be in violation of
           Plaintiff’s rights;

     B.    Enjoin the Defendant from engaging in such conduct;

     C.    Award Plaintiff compensatory and punitive damages in an amount to
           be determined by the Court;

     D.    Award Plaintiff costs and attorneys’ fees; and

     E.    Grant such further and other relief as it may deem just and proper.

                   PLAINTIFF DEMANDS TRIAL BY STRUCK JURY

     Respectfully submitted this the 10th day of June 2020.

                                     s/ Eric J. Artrip
                                     Teri Ryder Mastando (ASB-4507-E53T)
                                     Eric J. Artrip (ASB-9673-I68E)
                                     MASTANDO & ARTRIP, LLC
                                     301 Washington Street NW, Suite 302
                                     Huntsville, Alabama 35801
                                     Telephone: (256) 532-2222
                                     Facsimile: (256) 513-7489
                                     teri@mastandoartrip.com
                                     artrip@mastandoartrip.com

               DEFENDANT TO BE SERVED BY CERTIFIED MAIL

     Chilly Water, LLC, d/b/a The Brickhouse Sports Café
     c/o Michael K. Wisner, Registered Agent
     100 Washington Street, Suite 200
     Huntsville, AL 35801




                                       12
